 



Exhibit 99.2
EXECUTION COPY
AMENDMENT NO. 1
Dated as of March 26, 2007
to
CREDIT AGREEMENT
Dated as of July 24, 2006
          THIS AMENDMENT NO. 1 (“Amendment”) is made as of March 26, 2007 (the
“Effective Date”) by and among Mylan Laboratories, Inc., a Pennsylvania
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Administrative Agent”), under that certain Credit Agreement dated as
of July 24, 2006 by and among the Borrower, the Lenders and the Administrative
Agent (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
          WHEREAS, the Borrower has requested that certain modifications be made
to the Credit Agreement;
          WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent have agreed to amend the Credit Agreement on the terms and conditions set
forth herein;
          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders party hereto and the Administrative Agent hereby agree to
the following amendments to the Credit Agreement.
          1. Amendments to Credit Agreement. Effective as of the Effective Date
but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
          (a) Section 1.01 of the Credit Agreement is hereby amended to delete
“and” immediately preceding clause (ix) of the definition of “Consolidated
EBITDA” set forth in such Section 1.01 and substitute “,” in lieu thereof and
insert a new clause (x) immediately following clause (ix) as follows (and
redesignating the existing clauses (x) and (xi) as “(xi)” and “(xii)”,
respectively):
          and (x) without duplication, income of any non-wholly owned
Subsidiaries
          (b) Section 1.01 of the Credit Agreement is hereby amended to delete
the reference to “such amount of” immediately preceding the word “Dollars” in
clause (ii) of the definition of “Dollar Amount” set forth in such Section 1.01.

 



--------------------------------------------------------------------------------



 



          (c) Section 1.01 of the Credit Agreement is hereby amended to insert
the following new definition in the appropriate alphabetical order:
     “Material Acquisition” means any acquisition or investment for which the
aggregate cash consideration paid or otherwise delivered in connection therewith
(including the principal amount of any Indebtedness issued as deferred purchase
price) plus the aggregate amount of transaction costs and expenses incurred in
connection therewith plus the aggregate principal amount of all Indebtedness or
other liabilities otherwise repaid, retired or otherwise satisfied, or incurred
or assumed in connection with, or resulting from, such acquisition or investment
(including Indebtedness of any acquired Persons outstanding at the time of the
applicable acquisition or investment) exceeds $300,000,000, all of the foregoing
being subject to Schedule 1.01C.
          (d) Section 1.01 of the Credit Agreement is hereby amended to delete
the word “that” contained in the first line of the definition of “Permitted
Acquisition” set forth in such Section 1.01 substitute “so long as” in lieu
thereof.
          (e) Section 1.01 of the Credit Agreement is hereby amended to insert
“(giving effect, if necessary, to the increase in the permitted maximum
Consolidated Leverage Ratio in connection with a Material Acquisition set forth
in Section 6.07(b) on the date of such Acquisition)” immediately following the
reference to “covenants contained in Section 6.07” contained in the definition
of “Permitted Acquisition” set forth in such Section 1.01.
          (f) Section 1.01 of the Credit Agreement is hereby amended to restate
the definitions of “Senior Note Indenture” and “Senior Notes” in their entirety
as follows:
     “Senior Note Indenture” means any Indenture entered into by the Borrower
and certain of its Subsidiaries in connection with the issuance of any Senior
Notes, together with all instruments and other agreements entered into by the
Borrower or such Subsidiaries in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Senior Notes” means (i) the 5 3/4% senior unsecured notes due 2010 (the
“2010 Notes”) and the 6 3/8% senior unsecured notes due 2015 of the Borrower
issued on July 21, 2005 pursuant to a Senior Note Indenture or any supplement
thereto, and any notes issued in exchange therefor pursuant to the exchange
offer contemplated by the offering memorandum, (ii) the 1.25% senior convertible
notes of the Borrower due 2012 issued on March 7, 2007 pursuant to a Senior Note
Indenture or any supplement thereto and (iii) any other unsecured debt
securities which do not have a final maturity that is earlier than the final
maturity of the 2010 Notes or a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of the 2010 Notes.
          (g) Section 2.04 of the Credit Agreement is hereby amended to move the
“(a)” designating the beginning of clause (a) therein to immediately precede the
phrase “each Eurocurrency Borrowing” in the second line thereof.
          (h) Section 2.04 of the Credit Agreement is hereby further amended to
delete

2



--------------------------------------------------------------------------------



 



the reference to “last Business Day of each calendar month” therein and
substitute “last Business Day of each calendar quarter” in lieu thereof.
          (i) Section 2.06(b) of the Credit Agreement is hereby amended to
insert a new sentence immediately following the first sentence thereof as
follows:
     The Issuing Bank shall promptly notify the Administrative Agent of, and the
Administrative Agent shall in turn promptly furnish to the Lenders notice of,
any such issuance.
          (j) Section 2.20 of the Credit Agreement is hereby amended to insert
“(giving effect, if necessary, to the increase in the permitted maximum
Consolidated Leverage Ratio in connection with a Material Acquisition set forth
in Section 6.07(b) on the date of such Acquisition)” immediately following the
reference to “(iii) the Borrower and its Subsidiaries shall be in compliance,
calculated on a Pro Forma Basis” contained in such Section 2.20.
          (k) Section 3.01 of the Credit Agreement is hereby amended to restate
the third sentence thereof in its entirety as follows:
     “All of the outstanding shares of capital stock and other equity interests,
to the extent owned by the Borrower or any Subsidiary, of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 3.01 as owned by the
Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or any Subsidiary free and clear of all Liens, other than Liens
permitted by Section 6.02.”
          (l) Section 5.01 of the Credit Agreement is hereby amended to insert
to the following immediately after clause (h) thereof:
     Financial statements and other information required to be delivered
pursuant to Sections 5.01(a), 5.01(b) and 5.01(f) shall be deemed to have been
delivered if such statements and information shall have been posted by the
Borrower on its website or shall have been posted on Intralinks or similar site
to which all of the Lenders have been granted access.
          (m) Section 5.06 of the Credit Agreement is amended to restate the
first sentence thereof as follows:
     The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries in
conformity with GAAP, if applicable, or (in the case of a Subsidiary that is not
a Domestic Subsidiary) other local accounting standards, if applicable, and
requirements of applicable law are made of all dealings and transactions in
relation to its business and activities.
          (n) Section 6.01(c) of the Credit Agreement is hereby amended to
delete the reference to “any Subsidiary this is not a Loan Party” therein and
substitute “any Subsidiary that is not a Loan Party” in lieu thereof.

3



--------------------------------------------------------------------------------



 



          (o) Section 6.01(n) of the Credit Agreement is hereby amended to
insert “(giving effect, if necessary, to the increase in the permitted maximum
Consolidated Leverage Ratio in connection with a Material Acquisition set forth
in Section 6.07(b) on the date of such Acquisition)” immediately following the
reference to “covenants set forth in Section 6.07” contained in such
Section 6.01(n).
          (p) Section 6.01 of the Credit Agreement is hereby amended to
redesignate clause (q) as clause (r) and to insert a new clause (q) therein as
follows:
     (q) Indebtedness of Euro Mylan B.V. (or another European subsidiary of the
Borrower designated by the Borrower and reasonably acceptable to the
Administrative Agent) under a certain credit and guarantee agreement, dated as
of March 26, 2007, by and among the Borrower, Euro Mylan B.V., the lenders party
thereto and JPMorgan Chase Bank, National Association as administrative agent
thereunder, as amended, restated, supplemented and otherwise modified from time
to time; and
          (q) Section 6.01(r) of the Credit Agreement is hereby amended to
insert “(giving effect, if necessary, to the increase in the permitted maximum
Consolidated Leverage Ratio in connection with a Material Acquisition set forth
in Section 6.07(b) on the date of such Acquisition)” immediately following the
reference to “the Borrower and the Subsidiaries are in compliance on a Pro Forma
Basis” contained in such Section 6.01(r).
          (r) Section 6.03(a) of the Credit Agreement is hereby amended to
insert “(it being understood and agreed that a Loan Party shall not be merged
with, and shall not dispose all or substantially all of its Property to, a
Person organized in a jurisdiction located outside of the United States of
America)” at the end of clause (ii) thereof.
          (s) Section 6.04 of the Credit Agreement is hereby amended to insert
“(giving effect, if necessary, to the increase in the permitted maximum
Consolidated Leverage Ratio in connection with a Material Acquisition set forth
in Section 6.07(b) on the date of such Acquisition)” immediately following the
reference to “the Borrower and the Subsidiaries are in compliance on a Pro Forma
Basis” contained in such Section 6.04.
          (t) Section 6.07(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (b) Maximum Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio, determined as of the end of each of its fiscal
quarters ending for the period of four (4) consecutive fiscal quarters ending
with the end of such fiscal quarter, to be greater than 3.5 to 1.0; provided
that if the Borrower has consummated a Material Acquisition and at the end of
the fiscal quarter in which such Material Acquisition was consummated (such
quarter, the “Trigger Quarter”) the Consolidated Leverage Ratio is (or, if
calculated on a Pro Forma Basis, would be) greater than 3.5 to 1.0, then the
Consolidated Leverage Ratio may be greater than 3.5 to 1.0 but less than or
equal to 4.5 to 1.0 for the Trigger Quarter and for the seven (7) fiscal
quarters immediately following the Trigger Quarter (such eight-quarter period,
the “Covenant Holiday”); provided, further, that in the event the Borrower
consummates another

4



--------------------------------------------------------------------------------



 



Material Acquisition during the Covenant Holiday, such subsequent Material
Acquisition will not give rise to another Trigger Quarter and Covenant Holiday
unless the Borrower’s Consolidated Leverage Ratio prior to such subsequent
Material Acquisition shall have been reduced back down to 3.5 to 1.0 or less for
at least one fiscal quarter. Notwithstanding anything contained in this Section
to the contrary, the Borrower will not permit the Consolidated Leverage Ratio to
be greater than 4.0 to 1.0 for the final two (2) fiscal quarters prior to the
Term Loan Maturity Date (as defined in that certain Credit and Guarantee
Agreement dated as of March 26, 2007 among the Borrower, Euro Mylan B.V., the
lenders from time to time party thereto and JPMorgan Chase Bank, National
Association as administrative agent, as such agreement may be amended, restated,
or otherwise modified from time to time).
          (u) A new Section 6.08 is hereby added to the Credit Agreement
immediately following the existing Section 6.07, and such Section 6.08 shall
read as follows:
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to holders of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that the foregoing shall not
apply to (i) restrictions and conditions imposed by law or by this Agreement,
(ii) restrictions and conditions existing on the date hereof (but shall apply to
any extension or renewal of, or any amendment or modification, in each case,
which expands the scope of, any such restriction or condition), (iii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any of its assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or assets that is to be sold and
such sale is not prohibited hereunder, (iv) customary restrictions and
conditions contained in agreements relating to a Permitted Receivables Facility
or the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is not
prohibited hereunder, (v) agreements binding on a Subsidiary at the time such
Subsidiary becomes a Subsidiary of the Borrower, (vi) restrictions set forth in
Indebtedness of a Subsidiary that is not a Subsidiary Guarantor which is
permitted by this Agreement, (vii) agreements that are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures, (vii) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(viii) customary provisions in leases, subleases, licenses, sublicenses or
permits so long as such restrictions relate only to the property subject
thereto, (ix) customary provisions in leases restricting the assignment or
subletting thereof, (x) customary provisions restricting assignment or transfer
of any contract entered into in the ordinary course of business or otherwise
permitted hereunder, (xi) restrictions or conditions on Liens set forth in any
Indebtedness permitted by this Agreement but solely to the extent any such
restrictions or conditions expressly permit Liens for the benefit of the Lenders
with respect to credit facilities

5



--------------------------------------------------------------------------------



 



established under this Agreement and the Obligations under the Loan Documents,
and other similar senior credit facilities and related obligations, in each case
on a senior basis and (xii) restrictions or conditions set forth in that certain
Credit and Guarantee Agreement dated as of March 26, 2007 among the Borrower,
Euro Mylan B.V., the lenders from time to time party thereto and JPMorgan Chase
Bank, National Association as administrative agent, as such agreement may be
amended, restated, or otherwise modified from time to time.
          (v) Schedules 1.01A, 2.03, 3.01, 3.06, 6.01, 6.02 and 6.05 of the
Credit Agreement are hereby amended and restated in its entirety as set forth on
Exhibit A hereto.
          (w) A new Schedule 1.01C is hereby inserted into the Credit Agreement
as set forth on Exhibit B hereto.
          2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and (ii) counterparts of the
Consent and Reaffirmation attached hereto as Exhibit C duly executed by the
Subsidiary Guarantors.
          3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
          (a) This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          (b) As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects as
of the date hereof, except where any such representation and warranty is
expressly made as of a specific earlier date, in which case such representation
and warranty shall be true and correct in all material respects as of any such
earlier date.
          4. Reference to and Effect on the Credit Agreement.
          (a) Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
          (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders,

6



--------------------------------------------------------------------------------



 



nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.
          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written.

              MYLAN LABORATORIES, INC.,     as the Borrower
 
       
 
  By:   /s/ Edward Borkowski
 
            Name: Edward Borkowski     Title: Chief Financial Officer

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK,     NATIONAL ASSOCIATION,     individually as
a Lender, as the Swingline Lender, as the Issuing Bank and as Administrative
Agent
 
       
 
  By:   /s/ Helene Sprung
 
            Name: Helene Sprung     Title: Senior Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              MERRILL LYNCH CAPITAL CORPORATION,     individually as a Lender
and as Syndication Agent
 
       
 
  By:   /s/ Michael E. O’Brien
 
            Name: Michael E. O’Brien     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,     individually as a
Lender and as Co-Documentation Agent
 
       
 
  By:   /s/ Scott Schaffer
 
            Name: Scott Schaffer     Title: Authorized Signatory

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A.,     individually as a Lender and as
Co-Documentation Agent
 
       
 
  By:   /s/ Mark Floyd
 
            Name: Mark Floyd     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION,     individually as a Lender and
as Co-Documentation Agent
 
       
 
  By:   /s/ Thomas A. Majeski
 
            Name: Thomas A. Majeski     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              CITIZENS BANK OF PENNSYLVANIA,     individually as a Lender
 
       
 
  By:   /s/ Clifford A. Mull
 
            Name: Clifford A. Mull     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK,     individually as a Lender
 
       
 
  By:   /s/ John M. Lokay
 
            Name: John M. Lokay, Jr.     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              NATIONAL CITY BANK,     individually as a Lender
 
       
 
  By:   /s/ Susan J. Dimmick
 
            Name: Susan J. Dimmick     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              SUNTRUST BANK,     individually as a Lender
 
       
 
  By:   /s/ Helen C. Hartz
 
            Name: Helen C. Hartz     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,     individually as a Lender
 
       
 
  By:   /s/ Jim Janovsky
 
            Name: Jim Janovsky     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              HUNTINGTON NATIONAL BANK,     individually as a Lender
 
       
 
  By:   /s/ John M. Luehmann
 
            Name: John M. Luehmann     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              COMERICA BANK,     individually as a Lender
 
       
 
  By:   /s/ Erica M. Krzeminski
 
            Name: Erica M. Krzeminski     Title: Account Officer

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION,     individually as a Lender
 
       
 
  By:   /s/ Thomas C. Lillis
 
            Name: Thomas C. Lillis     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.,     individually as a Lender
 
       
 
  By:   /s/ Michael Tschida
 
            Name: Michael Tschida     Title: Vice President

Signature Page to Amendment No. 1 to
Credit Agreement dated as of July 24, 2006
Mylan Laboratories, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE 1.01A
APPLICABLE RATE
     The Applicable Rate means, for any day, with respect to any Eurocurrency
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread” or “Facility Fee Rate”, as the case may be, based upon the
Leverage Ratio applicable on such date:

                      Eurocurrency   Facility Fee Leverage Ratio:   Spread  
Rate
Category 1: £ 1.00x
    0.40 %     0.100 %
Category 2: > 1.00x but £ 2.00x
    0.50 %     0.125 %
Category 3: > 2.00x but £ 3.00x
    0.60 %     0.150 %
Category 4: > 3.00x but £ 3.50x
    0.70 %     0.175 %
Category 5: > 3.50x but £ 4.00x
    0.80 %     0.200 %
Category 6: > 4.00x
    1.00 %     0.250 %

     For purposes of the foregoing,
     (i) if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due, Category 6 shall be deemed applicable
for the period commencing five (5) Business Days after the required date of
delivery and ending on the date which is five (5) Business Days after the
Financials are actually delivered, after which the Category shall be determined
in accordance with the table above as applicable;
     (ii) except as otherwise provided in clause (iii) below, adjustments, if
any, to the Category then in effect shall be effective five (5) Business Days
after the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Category shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CONSENT AND REAFFIRMATION
     Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 1 to the Credit Agreement dated as of July 24, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among Mylan Laboratories, Inc., a
Delaware corporation (the “Borrower”) the Lenders and JPMorgan Chase Bank,
National Association, as Administrative Agent (the “Administrative Agent”),
which Amendment No. 1 is dated as of March 26, 2007 and is by and among the
Borrower, the financial institutions listed on the signature pages thereof and
the Administrative Agent (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Subsidiary Guaranty and any other Loan Document executed by it and acknowledges
and agrees that the Subsidiary Guaranty and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above-referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.
Dated March 26, 2007
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed
as of the day and year above written.

          BERTEK INTERNATIONAL, INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MLRE LLC    
 
       
By:
  /s/ David L. Kennedy
 
    Name: David L. Kennedy     Title: Manager    
 
        MYLAN BERTEK PHARMACEUTICALS INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MYLAN INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MYLAN PHARMACEUTICALS INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        UDL LABORATORIES, INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MYLAN HOLDING INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MP AIR, INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MYLAN CARIBE, INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MYLAN INTERNATIONAL HOLDINGS, INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    
 
        MYLAN TECHNOLOGIES, INC.    
 
       
By:
  /s/ Kristin A. Kolesar
 
    Name: Kristin A. Kolesar     Title: Secretary    

 